Appeal by the city of New York, a self-insurer, from an award of disability benefits under the Workmen’s Compensation Law. Claimant was a marine stoker by trade but was a member of the crew of the ferryboat Elmhurst and working as an oiler on this boat. While climbing over the quarter deck railing to get on the gangway he fell back on the deck and was injured. The boat plied on the navigable waters of the harbor of New York between two points within New York State. The State Industrial Board found that the status of the claimant and the employer was a matter of local concern and subject to regulation of the State and that the assumption of jurisdiction by the State Industrial Board in no way worked prejudice to any characteristic feature of the general maritime law. This was an apparent effort to bring the case within the doctrine of Miller’s Indemnity Underwriters v. Braud (270 U. S. 59). Award reversed and claim dismissed. (See London Guarantee & Accident Co. v. Industrial Accident Commission, 279 U. S. 109; Southern Pacific Company v. Jensen, 244 id. 205.) All concur.